Title: To Benjamin Franklin from Stephen Sayre, 10 October 1779
From: Sayre, Stephen
To: Franklin, Benjamin


SirValenciens 10th octor. 1779
From what I heard in Paris the day I came away, there seem’d a probability that the Captain who commands the Alliance Frigate would be dismiss’d. If that Event should take place, I should think myself happy to succeed him in the command of her.
I hope your Excellency can have no sort of apprehensions that I should in any shape, or under any circumstances, disgrace the American Flagg.
I am with great respect, your Excelcys. most obedt. & respectful Servt.
Stephen Sayre
 
Notation: Sayre Mr. Stephen 10 Oct. 1779.—
